Title: From James Madison to Robert R. Livingston, 10 August 1795
From: Madison, James
To: Livingston, Robert R.


Dear SirAugst. 10. 1795
Your favor of July 6, having been addressed to Williamsburg, instead of Orange Court House, did not come to hand till two days ago. Your gloomy picture of the Treaty does not exceed my ideas of it. After yielding terms which would have been scorned by this Country in the moment of its greatest embarrassments, & of G. Britains full enjoyment of peace & confidence, it adds to the ruinous bargain with this Nation, a disqualification to make a good one with any other. In all our other Treaties it has been carefully stipulated that the Nation to be treated as the most favored Nations, & to come in for all new privileges that may be granted by the U. States, must pay for them the same or an equivalent price with the grantee. The proposed Treaty with G. B. disregarding this obvious rule of justice & equality, roundly agrees that no duty restriction or prohibition with respect to ships or merchandize shall be applied to G. B. which do not operate on all other nations (see Art. XV). Should any other nation therefore be disposed to give us the most precious & peculiar advantages in their trade, in exchange for the slightest preferences in ours, This article gives G. B. a negative on the transaction; unless it be so modified as to let her in for the favor without paying the price of it. But what nation wd. be willing to buy favors for another; especially when the inducement to buy & the value of the purchase, might depend on the peculiarity of the favor. It must be seen at once that this extraordinary feature would monopolize us to G. B. by precluding any material improvement of our existing Treaties, or the hope of any new ones that would be of much advantage to us. That so insidious an article should have occurred to Lord Grenville’s jealousy of the U. S. & his policy of barring their connection with other Countries, and particularly with the French Republic, can surprise no one. The concurrence of the American Envoy in this & several other articles may not be so easily explained; but it seems impossible to screen him from the most illiberal suspicions without referring his conduct to the blindest partiality to the British Nation & Govt. and to the most vindictive sensations towards the French Republic. Indeed the Treaty from one end to the other must be regarded as a demonstration that the Party to which the Envoy belongs & of which he has been more the Organ than of the U. S. is a British party, systematically aiming at an exclusive connection with the British Governt. & ready to sacrifice to that object as well the dearest interests of our Commerce, as the most sacred dictates of national honor. This is the true key to this unparall[el]ed proceeding; and can alone explain it to the impartial and discerning part of the public. The leaders of this party stand self-condemned in their efforts to palliate the Treaty by magnifying the necessity of the British commerce to the U. S. and the insufficiency of the U. S. to influence the regulation of it. You will find, on turning to a pamphlet addressed to your people by Mr. Jay when the Federal Constitution was before them, that he then could see our power under such a Constitution to extort what we justly claimed from G. B, & particularly to open the W. India ports to us. As an Agent of the Constitution he now voluntarily abandons the very object which as an advocate for the Constitution he urged as an argument for adopting it. Read also the paper No. XI in the publication entitled the Federalist, for the view of the subject then inculcated by another advocate. It is with much pleasure, I can assure you that the sentiment & voice of the people in this State, in relation to the attempt to prostrate us to a foreign & unfriendly Nation, are as decided & as loud as could be wished. Many even of those who have hitherto rallied to the most exceptionable party measures, join in the general indignation agst. the Treaty. The few who hold out will soon be under the dilemma of following the example, or of falling under imputations which must disarm them of all injurious influence. You will see by the Newspapers that the City of Richmd. has trodden in the steps of the other Cities by an unanimous address to the President. You will remark that our Chancellor Mr. Wythe presided in the Meeting, a circumstance which will draw the more attention to it, as he is not only distinguished for his moderation of character; but was President of the Meeting which addressed the P. in support of his Proclamation of Neutrality. How far the other Towns & counties will imitate Richmond is uncertain. If they should be silent, it will assuredly be the effect, in the former, of a supposed notoriety of their harmony in opinion, &, in the latter, to the same cause added to the dispersed situation of the people. I think it certain, that there is not a Town or County in this State (except perhaps Alexandria), where an appeal to the inhabitants would be attended with any show of opposition. You will readily conclude therefore that here, the public do not need the measure to which You exhort. With respect to the P. his situation must be a most delicate one for himself, as well as for his Country: and there never was, as you observe, a crisis where the friends of both ought to feel more solicitude, or less reserve. At the same time, I have reasons, which I think good, for doubting the propriety, & of course the utility, of uninvited communications from myself. He cannot, I am persuaded, be a stranger to my opinion on the merits of the Treaty; and I am equally persuaded that the state of the public opinion within my sphere of information will sufficiently force itself on his attention.
It is natural eno. for the Apologists of the Treaty to lay hold of the doctrine maintained by Mr. Jefferson; but whether that doctrine be right or wrong, they might be reminded that he expressly urges the policy of guarding agst. it instead of establishing it by Treaty. The appeal to him, therefore, must add to their condemnation. See his letter to Mr. G. Morris, explaining the discussions with Mr. Genét. With very great esteem & regard I am Dear Sir Your Mo: Obedt. huble. sert.
Js. Madison Jr
